Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00444-CR

                                       Ronald Whit DUBOSE,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 07-1246-CR
                           Honorable Dwight E. Peschel, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 9, 2015

DISMISSED FOR WANT OF JURISDICTION

           On October 17, 2011, the trial court adjudicated Ronald Whit DuBose’s guilt for the

offense of burglary of a habitation and sentenced him to six-years’ confinement in the Institutional

Division of the Texas Department of Criminal Justice. On March 13, 2015, DuBose filed a motion

for judgment nunc pro tunc. On June 1, 2015, the trial court denied the motion, and DuBose filed

a notice of appeal.

           “Neither the United States nor Texas constitution guarantees the right to appeal state

criminal convictions.” Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004); accord
                                                                                    04-15-00444-CR


Phynes v. State, 828 S.W.2d 1, 2 (Tex. Crim. App. 1992). A defendant may appeal a state criminal

conviction only as authorized by statute. Griffin, 145 S.W.3d at 646; Phynes, 828 S.W.2d at 2.

“No statute vests this [c]ourt with jurisdiction over an appeal from an order denying a request for

judgment nunc pro tunc.” Everett v. State, 82 S.W.3d 735, 735 (Tex. App.—Waco 2002, pet.

ref’d) (mem. op.); accord Mederos v. State, No. 04-08-00621-CR, 2008 WL 4809211, at *1 (Tex.

App.—San Antonio Nov. 5, 2008, no pet.) (mem. op., not designated for publication).

       On August 7, 2015, we ordered Appellant to show cause in writing by August 27, 2015,

why this appeal should not be dismissed for want of jurisdiction. To date, Appellant has filed no

response. Therefore, we dismiss this appeal for want of jurisdiction. See Griffin, 145 S.W.3d at

646; Phynes, 828 S.W.2d at 2; Everett, 82 S.W.3d at 735.


                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-